Citation Nr: 1002323	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C and residuals.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

In July 2005 correspondence the Veteran raised the issue of 
entitlement to a disability rating greater than 10 percent 
for service-connected diabetes mellitus.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for hepatitis 
C and residuals is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis C in a 
February 2000 rating decision.  
   
2.  The February 2000 decision is the last final decision 
prior to the Veteran's request to reopen his claim for 
hepatitis C in July 2005.

3.  Evidence received since the February 2000 rating decision 
regarding the Veteran's claim for service connection for 
hepatitis C is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The rating decision of February 2000 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for hepatitis C is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue decided herein, the Veteran claims 
that his current hepatitis C with residuals is related to his 
service in the United States Army from September 1965 to 
September 1968.  

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.

Factual Background

The Veteran submitted his original claim for service 
connection for hepatitis C with resulting liver disease in 
March 1999.  The RO denied this initial claim in a February 
2000 rating decision, finding that the there was no 
indication that the Veteran's hepatitis C was related to his 
military service.  The February 2000 rating decision also 
granted service connection for posttraumatic stress disorder 
(PTSD). Although the RO provided notice of this denial, the 
Veteran did not initiate an appeal of this decision. 
Therefore, the RO's decision of February 2000 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The evidence of record at the time of the prior final RO 
decision in February 2000 consisted of the Veteran's service 
treatment records, VA clinical records beginning in July 
1997, and the Veteran's lay statements.  Specifically, the 
Veteran's  September 1965 enlistment examination showed a 
tattoo on the right arm prior to service and the remaining 
service treatment records were negative for any indication of 
hepatitis C.  Post-service treatment records showed a 
diagnosis of "cirrhosis of the liver, felt to be secondary 
to hepatitis C and chronic alcohol abuse" in July 1997.  VA 
treatment reports dated in July 1997 showed a past history of 
intravenous drug use.  

In July 2005, the Veteran applied to reopen his previously 
denied claim for service connection for hepatitis C. In 
connection with this claim, the Veteran submitted VA 
treatment records dated after February 2000, including a May 
2002 note in which the Veteran's physician opined that the 
Veteran's service-connected PTSD has contributed to the side 
effects caused by the Veteran's medications and underlying 
liver disease. 


Analysis

Upon review of the record, the Board finds that evidence 
received since the February 2000 rating decision is new and 
material.  The May 2002 VA treatment note was not of record 
at the time of the February 2000 rating decision.  This 
recently submitted evidence constitutes evidence of a 
possible nexus between the Veteran's hepatitis C and his 
service-connected PTSD which is necessary to support the 
claim.  38 C.F.R. § 3.303(b).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for hepatitis C 
and residuals, the claim is reopened.  To this extent, the 
appeal is granted.



REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a neck 
disorder and headaches.  After further development, the 
AMC/RO must readjudicate the claim on a de novo basis.

The Veteran's September 1965 enlistment examination shows a 
tattoo on the right arm prior to service and the remaining 
service treatment records are negative for any indication of 
hepatitis C.  Post-service treatment records show a diagnosis 
of "cirrhosis of the liver, felt to be secondary to 
hepatitis C and chronic alcohol abuse" in July 1997, 
approximately 29 years after the Veteran's discharge from 
military service.  VA treatment reports dated in July 1997 
show a past history of intravenous drug use.  In a May 2002 
statement the Veteran's physician opined that the Veteran's 
service-connected PTSD has contributed to the side effects 
caused by the Veteran's medications and underlying liver 
disease.  Given the uncertainty as to the etiology of the 
Veteran's hepatitis C, to include whether his hepatitis C has 
been aggravated by the Veteran's service-connected PTSD, on 
remand he should also be afforded an appropriate VA 
examination to resolve this matter.  38 C.F.R. 
§§ 3.159(c)(4); 3.310.  

Also, a review of the file shows a September 2001 VA 
treatment note in which the physician indicated that the 
Veteran was to be evaluated to continue receiving Social 
Security disability benefits.  However, neither a decision 
regarding this evaluation from the Social Security 
Administration (SSA) nor are any of the medical records used 
in the alleged evaluation are associated with the claims 
file.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain any 
administrative decisions and all medical 
records used in adjudicating the 
Veteran's evaluation regarding disability 
benefits, specifically those records 
regarding his hepatitis C.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims file.

2.  Obtain a VA medical opinion with 
regard to the nature and likely etiology 
of the claimed hepatitis C, to include 
whether the Veteran's hepatitis C is 
aggravated by his service-connected PTSD.  
The claims file should be made available 
to the examiner.  Based on the 
examination and review of the record, the 
examiner should discuss the etiology and 
the onset of the Veteran's hepatitis C.  
A history of the Veteran's potential risk 
factors of hepatitis C infection should 
be detailed in full.  The examiner must 
list and discuss all documented and 
reported pre-service, in-service, and 
post-service risk factors (the Veteran 
reportedly obtained a tattoo on his right 
shoulder prior to military service and 
reported a prior history intravenous 
drugs use in July 1997).  The examiner is 
then requested to provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the Veteran's period of 
active military service to include as 
secondary to or aggravated by the 
Veteran's service-connected PTSD.  The 
bases for the opinion provided should be 
explained in detail. 

The examiner is informed that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of liver impairment 
present (i.e., a baseline) before the 
onset of the aggravation. 

3.  After the development requested above 
has been     completed, the AMC/RO should 
readjudicate the Veteran's claim.  If the 
benefits sought continue to be denied, 
the AMC/RO should issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


